 SWEE-T-SHIRTS, INC.377provide these benefits for its drivers.The latter have their own trac-tors, pay all the expenses of operating them, and carry their own fire,theft, and collision insurance.The working conditions of Liquid'sdrivers are also different from those of the Pierson and Troy driversin that Liquid's drivers may refuse to haul particular loads and arenot required to be available a set number of hours per day or week.Upon the above facts, we find that Troy and Pierson are not suffi-ciently integrated with each other or with Liquid to constitute a singleemployer.Accordingly, we find that it will not effectuate the policiesof the Act to assert jurisdiction over Troy and Pierson because, as in-dicated above, they do not meet the Board's jurisdictional minima.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner takes the position that it would accept a unit of Troyand Liquid drivers and another unit of Pierson drivers but would op-pose two separate units for Troy and Liquid.As we are not assert-ing jurisdiction over Troy and Pierson and the Petitioner does not de-sire a unit limited to Liquid, it is unnecessary to decide whether Liq-uid's owner drivers are independent contractors, as contended by theEmployer, or employees as defined in the Act. Accordingly, we shalldismiss the petition herein.[The Board dismissed the petition.]SWEE-T-SHIRTS, INC., PETITIONERandJOINT COUNCIL, COTTON GAR-MENT, UNDERGARMENT AND ACCESSORY WORKERS, AND ITS AFFILI-ATED LOCALS Nos. 266, 482, 496 AND 84.Case No. 21-RM-320.January 28,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Irving Helbling, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.111 NLRB No. 59. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The Employer, a California corporation engaged in the manu-facture of sportswear, seeks a determination of the bargaining repre-sentative of employees at its Los Angeles, California, plant. JointCouncil, Cotton Garment, Undergarment and Accessory Workers, andits affiliated Locals Nos. 266, 482, 496 and 84, herein called the Union,seeks dismissal of the petition on the ground that no question concern-ing representation exists.The record shows that between February and July 1953, at leastthree meetings were held between representatives of the Union andthe Employer.At these meetings, the Union informed the Employerthat it was conducting an organizational drive in the sportswear in-dustry, and requested that the Employer sign a contract with theUnion covering its employees.The Employer refused this requeston each occasion, informing the Union that it would negotiate onlyafter the Union had been designated in an election as the representa-tive of its employees. In each instance, the Union's response was thatif no contract was entered into, a picket line would be established.'Picketing of the plant began in the latter part of July 1953.2 Thepickets originally carried banners stating that the Employer was un-fair and that the employees were on strike.Approximately 3 or 4weeks before the hearing, but subsequent to the filing of the instantpetition on October 22, 1954, these banners were replaced with onesappealing to the employees to join the Union.The record containsunrefuted testimony that on numerous occasions since the establish-ment of the picket line, the union representatives advised the Em-ployer that the picket lines would be withdrawn and the Employergiven a "good deal" if it would execute a contract with the Union.On each of these occasions, the Employer informed the Union thatan election was the proper course to resolve the Union's representativestatus.It is not clear from the record whether the Union in its initialcontacts with the Employer made a demand that it be recognizedas the bargaining representative of a majority of the Employer'semployees.The Union contends that the demands made upon the1On July 7, 1953, before the last meeting between the parties, the Union wrote theEmployer as follows :Representatives of the International Ladies' Garment Workers' Union have metwith you at various times to discuss union organization of your shop and the possi-bility of reaching a contract with the union covering its membership.Thus far, youhave failed to cooperate.This is to advise you that unless you change your position with respect to unionorganization, it may be necessary to strike and picket your shop at such time as theunion considers opportune.Please inform the undersigned whether youare willingto reconsider your position.z The picket lines were originally established at the South Gate, California, plant andat the Employer's office located at East Ninth Street, Los Angeles, California.Whenthe manufacturing facilities were transferred to East 58th Place. Los Angeles, California,picketing was commenced there.At the time of the hearing,the plant and the officeswere stillbeing picketed.AA THE MAGNAVOX COMPANY379Employer were limited to requests for a members-only contract.However, we need not decide this question.For we are persuadedon the basis of the current picketing that there is a present demandfor recognition in the unit found appropriate herein. In this con-nection, the record shows that the Union has offered to remove thepickets if the Employer will execute a contract with it.As the Unionnormally represents all the classifications of employees found in theplant, this indicates persuasively that the Union is seeking to compelthe Employer to bargain with it without regard to the question ofitsmajority status among these employees.We find, therefore, thatthe picketing is not for the sole purpose of getting the employees tojoin the Union as the more recent picket signs say, but is tantamountto a present demand for recognition as majority representative of theEmployer's employees 3Accordingly, we find that a question con-cerning representation exists within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.'4.The Employer requests a unit of all production employees, in-cluding shipping department employees, with the statutory exclu-sions.The Union takes no unit position. The production employeesare employed in the usual garment industry classifications such assewing machine operators, cutters, pressers, and finishers.Accord-ingly, we find that all production employees at the Employer's plantlocated at 1839 East 58th Place, Los Angeles, California, includingshipping department employees, but excluding guards and super-visors as defined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.[Text of Direction of Election omitted from publication,]3Pet roe's, An Operating Division of Red Robin Stores, Inc,108 NLRB 1318;cf.FrancisPlating Co ,109 NLRB 354 Silvers Sportswear,108 NLRB 588.THE MAGNAVOX COMPANYandUNITED ELECTRICAL, RADIO AND MA-CHINE WORKERS OF AMERICA, AND ITS LOCAL 910andINTERNATIONALUNION OF ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,CIO andUNITED AUTOMOBILE WORKERS, AFL.Case No. 13-RM-200.January 28,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Albert Gore, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.111 NLRB No. 64.